                  Case 21-10474-MFW                Doc 646       Filed 08/06/21        Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                        Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                      Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al., 1
                                                                  (Jointly Administered)
                          Debtors.
                                                                  Ref. Docket No. 416


                             SUPPLEMENTAL AFFIDAVIT OF SERVICE

STATE OF OHIO                             )
                                          ) ss.:
COUNTY OF FRANKLIN                        )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
   Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On July 19, 2021, I caused to be served the following:

     a. “Proof of Claim (Official Form 410),” related to Docket No. 416, a sample of which is
        annexed hereto as Exhibit A, and




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
    Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
    (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
    (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
    Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
    (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
    Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
    (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
    Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
    Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
    Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
    Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
             Case 21-10474-MFW         Doc 646     Filed 08/06/21    Page 2 of 6




  b. “Notice of Establishment of Bar Dates for (A) Filing Proofs of Prepetition Claims,
     Including Section 503(b)(9) Claims and (B) Requests for Allowance of Administrative
     Expense Claims Arising After the Petition Date Through and Including May 4, 2021,”
     dated April 29, 2021 [Docket No. 416],

    by causing true and correct copies to be enclosed securely in a separate postage pre-paid
    envelope and delivered via first class mail to the following party: Jawaher Hozimah, C/O
    New York City Commission on Human Rights, Attn: Raymond Karlin, Esq., 22 Reade Street,
    3rd Floor, New York, NY 10007.


3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                               /s/ Angela Chachoff
                                                               Angela Chachoff
Sworn to before me this
20th day of July, 2021
/s/ Andrea R. Speelman
Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires March 21, 2024
Case 21-10474-MFW   Doc 646   Filed 08/06/21   Page 3 of 6




                    EXHIBIT A
 United States Bankruptcy Court for the
                             Case       District of Delaware
                                      21-10474-MFW           Doc                  646        Filed 08/06/21              Page 4 of 6
                                                                                                        To submit your form online please go to https://dm.epiq11.com/Alamodrafthouse
 Alamo Drafthouse Cinema Holdings, LLC Claims Processing Center                                         under “Case Actions.”
 c/o Epiq Corporate Restructuring, LLC
 P.O. Box 4421
 Beaverton, OR 97076-4421
 Name of Debtor:
 Case Number:
                                                                                                        For Court Use Only
                                                                                    Check box if the
                                                                                address on the
                                                                                envelope sent to
                                                                                you by the court
                                                                                needs to be
                                                                                updated. Identify
                                                                                your replacement
                                                                                address in Part 1
                                                                                (Section 3) below.


 Proof of Claim (Official Form 410)                                                                                                                                            04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Filers must leave out or redact
information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any documents that support the claim, such
as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments, mortgages, and security agreements. Do
not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Part 1:                            Identify the Claim
1. Who is the current creditor?
Name of the current creditor (the person or entity to be paid for this claim): _______________________________________________________________________

Other names the creditor used with the debtor: _______________________________________________________________________________________________

2.   Has this claim been acquired from someone else?       □ No □ Yes.        From whom? ___________________________________________________________
3.   Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)                4. Does this claim amend one already filed?

Where should notices to the creditor be sent?                      Where should payments to the creditor be sent?                  □ No
                                                                   (if different)
                                                                                                                                   □ Yes.      Claim number on court
__________________________________________________                 ______________________________________________                  claims register (if known) _______________
Name                                                               Name
                                                                                                                                   Filed on _____________________________
__________________________________________________                 ______________________________________________                                 MM / DD / YYYY
Number     Street                                                  Number     Street
                                                                                                                                   5. Do you know if anyone else has filed a
__________________________________________________                 ______________________________________________
                                                                                                                                   proof of claim for this claim?
City                 State        ZIP Code                         City                 State        ZIP Code
                                                                                                                                   □ No
Country (if International): _____________________________          Country (if International): _________________________
                                                                                                                                   □ Yes.     Who made the earlier filing?
Contact phone: _____________________________________               Contact phone: _________________________________
                                                                                                                                    ____________________________________
Contact email: _____________________________________               Contact email: _________________________________
Part 2:                            Give Information About the Claim as of the Date the Case Was Filed
6. Do you have any number you use to            7. How much is the claim?                              8. What is the basis of the claim?
   identify the debtor?
□ No                                            $________________________________________.
                                                                                                       Examples: Goods sold, money loaned, lease, services performed,
                                                                                                       personal injury or wrongful death, or credit card. Attach redacted
□ Yes.                                          Does this amount include interest or other
                                                                                                       copies of any documents supporting the claim required by Bankruptcy
Last 4 digits of the debtor’s account or any                                                           Rule 3001(c). Limit disclosing information that is entitled to privacy,
                                                charges?
number you use to identify the debtor:                                                                 such as health care information.
                                                □ No
     ____ ____ ____ ___                         □ Yes.   Attach statement itemizing interest, fees,
                                                                                                       _________________________________________________________
                                                         expenses, or other charges required by
                                                         Bankruptcy Rule 3001(c)(2)(A).




                                                           - General and Administrative Expense POC Page 1 of 3 -
9. Is all or part of the claim secured?
                                     Case     21-10474-MFW               10.
                                                                          DocIs this646
                                                                                     claim based on a lease?
                                                                                             Filed    08/06/2111. IsPage
                                                                                                                     this claim
                                                                                                                              5subject
                                                                                                                                of 6 to a right of setoff?
□ No                                                                     □ No                                        □ No
□ Yes.    The claim is secured by a lien on property.
                                                                         □ Yes. Amount necessary to cure             □ Yes. Identify the property:
                                                                         any default as of the date of petition.
Nature of property:
□ Real estate. If the claim is secured by the debtor’s principal         $_____________________________               ___________________________________________

residence, file a Mortgage Proof of Claim Attachment (official Form      12. Is all or part of the claim entitled to priority                   A claim may be partly priority
410-A) with this Proof of Claim.                                             under 11 U.S.C. § 507(a)?                                          and partly nonpriority. For

□ Motor vehicle                                                          □ No                                                                   example, in some categories,
                                                                                                                                                the law limits the amount
□ Other. Describe: ______________________________________                □ Yes. Check one:                                                      entitled to priority.

Basis for perfection: _____________________________________              □ Domestic support obligations (including alimony and child            Amount entitled to priority

                                                                         support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                  $_____________________
Attach redacted copies of documents, if any, that show evidence of
perfection of security interest (for example, a mortgage, lien,          □ Up to $3,025* of deposits toward purchase, lease, or rental of       $_____________________
certificate of title, financing statement, or other document that        property or services for personal, family, or household use. 11
shows the lien has been filed or recorded.)                              U.S.C. § 507(a)(7).
Value of property:                          $_____________________
                                                                         □  Wages, salaries, or commissions (up to $13,650*) earned             $_____________________
Amount of the claim that is secured:       $_____________________        within 180 days before the bankruptcy petition is filed or the
                                                                         debtor’s business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                                                                                                                                $_____________________
Amount of the claim that is unsecured: $_____________________
(The sum of the secured and unsecured amounts should match the           □ Taxes or penalties owed to governmental units. 11 U.S.C. §
amount in line 7.)                                                       507(a)(8).
                                                                         □ Contributions to an employee benefit plan. 11 U.S.C. §               $_____________________
Amount necessary to cure any
                                                                         507(a)(5).                                                             $_____________________
default as of the date of the petition: $_____________________
                                                                         □ Other. Specify subsection of 11 U.S.C. § 507 (a)(__) that
Annual Interest Rate (when case was filed)     ______________%           applies.
                                             □ Fixed □ Variable          * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or
                                                                         after the date of adjustment.


13. Is all or part of the claim
                                   □ No
entitled to administrative         □ Yes. Indicate the amount of your claim arising from the value of any goods received by the Debtor          $_____________________
priority pursuant to 11 U.S.C.     within 20 days before the date of commencement of the above case, in which the goods have been
§ 503(b)(9)?                       sold to the Debtor in the ordinary course of such Debtor’s business. Attach documentation supporting
                                   such claim.
14. Is all or part of the claim
an administrative expense          □ No
arising on or after March 3,
2021 through and including
                                   □ Yes. Indicate the amount of your administrative expense claim incurred or arising on or after              $_____________________

May 4, 2021?                       March 3, 2021 through and including May 4, 2021. Attach documentation supporting such claim.

Part 3:                            Sign Below
                                   Check the appropriate box:
The person completing this
proof of claim must sign and       □   I am the creditor.
date it. FRBP 9011(b).             □   I am the creditor’s attorney or authorized agent.

If you file this claim             □   I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP 5005(a)(2)    □   I am a guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.
authorizes courts to establish     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the
local rules specifying what a      claim, the creditor gave the debtor credit for any payments received toward the debt.
signature is.                      I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
A person who files a               I declare under penalty of perjury that the foregoing is true and correct.
fraudulent claim could be          Executed on date     __________________        ____________________________________________________________
fined up to $500,000,                                      MM / DD / YYYY          Signature
imprisoned for up to 5 years,      Print the name of the person who is completing and signing this claim:
or both. 18 U.S.C. §§ 152, 157,
and 3571.                          Name        ____________________________________________________________________________________________
                                               First name                 Middle name                Last name
                                   Title       ____________________________________________________________________________________________

                                   Company ____________________________________________________________________________________________
                                           Identify the corporate servicer as the company if the authorized agent is a servicer.
                                   Address     ____________________________________________________________________________________________
                                               Number            Street
                                               ____________________________________________________________________________________________
                                               City                                         State             ZIP Code

                                   Contact Phone _____________________________________                 Email __________________________________________

                                                            - General and Administrative Expense POC Page 2 of 3 -
Official Form 410 - Case
                    Instructions for Proof of
                          21-10474-MFW     DocClaim
                                                646                                          Filed 08/06/21                Page 6 of 6
United States Bankruptcy Court
These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors do not file voluntarily,
exceptions to these general rules may apply. You should consider obtaining the advice of an attorney, especially if you are unfamiliar with the
bankruptcy process and privacy regulations.
 A person who files a fraudulent claim could be fined up to $500,000 imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157 and 3571
 How to fill out this form
       Fill in all of the information about the claim as of the date the case       Creditor: A person, corporation, or other entity to whom a debtor owes a debt that
        was filed.                                                                   was incurred on or before the date the debtor filed for bankruptcy. 11 U.S.C. §101
       Fill in the caption at the top of the form. The debtor name and case         (10).
        number is provided under the general information section on the              Debtor: A person, corporation, or other entity who is in bankruptcy. Use the debtor’s
        Claims Agent’s website: https://dm.epiq11.com/Alamodrafthouse                name and case number as shown in the bankruptcy notice you received. 11 U.S.C. §
       If the claim has been acquired from someone else, then state the             101 (13).
        identity of the last party who owned the claim or was the holder of the      Evidence of perfection: Evidence of perfection of a security interest may include
        claim and who transferred it to you before the initial claim was filed.      documents showing that a security interest has been filed or recorded, such as a
       Attach any supporting documents to this form. Attach redacted copies         mortgage, lien, certificate of title, or financing statement.
        of any documents that show that the debt exists, a lien secures the
                                                                                     Information that is entitled to privacy: A Proof of Claim form and any attached
        debt, or both. (See the definition of redaction below.)
                                                                                     documents must show only the last 4 digits of any social security number, an
        Also attach redacted copies of any documents that show perfection of
                                                                                     individual’s tax identification number, or a financial account number, only the initials
        any security interest or any assignments or transfers of the debt. In
                                                                                     of a minor’s name, and only the year of any person’s date of birth. If a claim is based
        addition to the documents, a summary may be added. Federal Rule of
                                                                                     on delivering health care goods or services, limit the disclosure of the goods or
        Bankruptcy Procedure (called “Bankruptcy Rule”) 3001(c) and (d).
                                                                                     services to avoid embarrassment or disclosure of confidential health care
       Do not attach original documents because attachments may be
                                                                                     information. You may later be required to give more information if the trustee or
        destroyed after scanning.
                                                                                     someone else in interest objects to the claim.
       If the claim is based on delivering health care goods or services, do
        not disclose confidential health care information. Leave out or redact       Priority claim: A claim within a category of unsecured claims that is entitled to
        confidential information both in the claim and in the attached               priority under 11 U.S.C. §507(a). These claims are paid from the available money or
        documents.                                                                   property in a bankruptcy case before other unsecured claims are paid. Common
       A Proof of Claim form and any attached documents must show only              priority unsecured claims include alimony, child support, taxes, and certain unpaid
        the last 4 digits of any social security number, individual’s tax            wages.
        identification number, or financial account number, and only the year        Proof of claim: A form that shows the amount of debt the debtor owed to a creditor
        of any person’s date of birth. See Bankruptcy Rule 9037.                     on the date of the bankruptcy filing. The form must be filed in the district where the
       For a minor child, fill in only the child’s initials and the full name and   case is pending.
        address of the child’s parent or guardian. For example, write A.B., a
        minor child (John Doe, parent, 123 Main St, City, State). See Bankruptcy     Redaction of information: Masking, editing out, or deleting certain information to
        Rule 9037.                                                                   protect privacy. Filers must redact or leave out information entitled to privacy on the
                                                                                     Proof of Claim form and any attached documents.
 Confirmation that the claim has been filed                                          Secured claim under 11 U.S.C. §506(a): A claim backed by a lien on particular
 To receive confirmation that the claim has been filed, either enclose a             property of the debtor. A claim is secured to the extent that a creditor has the right to
 stamped self-addressed envelope and a copy of this form or you may access           be paid from the property before other creditors are paid. The amount of a secured
 the Claims Agent’s website (https://dm.epiq11.com/Alamodrafthouse) to               claim usually cannot be more than the value of the particular property on which the
 view your filed form under “Claims.”                                                creditor has a lien. Any amount owed to a creditor that is more than the value of the
                                                                                     property normally may be an unsecured claim. But exceptions exist; for example, see
                      Where to File Proof of Claim Form
                                                                                     11 U.S.C. § 1322(b) and the final sentence of 1325(a).
     First Class Mail:                                                               Examples of liens on property include a mortgage on real estate or a security interest
     Alamo Drafthouse Cinema Holdings, LLC Claims Processing Center                  in a car. A lien may be voluntarily granted by a debtor or may be obtained through a
     c/o Epiq Corporate Restructuring, LLC                                           court proceeding. In some states, a court judgment may be a lien.
     PO Box 4421
     Beaverton, OR 97076-4421                                                        Setoff: Occurs when a creditor pays itself with money belonging to the debtor that it
                                                                                     is holding, or by canceling a debt it owes to the debtor.
     Hand Delivery or Overnight Mail:
                                                                                     Uniform claim identifier: An optional 24-character identifier that some creditors use
     Alamo Drafthouse Cinema Holdings, LLC Claims Processing Center
                                                                                     to facilitate electronic payment.
     c/o Epiq Corporate Restructuring, LLC
     10300 SW Allen Blvd                                                             Unsecured claim: A claim that does not meet the requirements of a secured claim. A
     Beaverton, OR 97005                                                             claim may be unsecured in part to the extent that the amount of the claim is more
                                                                                     than the value of the property on which a creditor has a lien.
     Electronic Filing:
     By accessing the E-filing Claims link under “Case Actions” at                   Offers to purchase a claim
     https://dm.epiq11.com/Alamodrafthouse                                           Certain entities purchase claims for an amount that is less than the face value of the
                                                                                     claims. These entities may contact creditors offering to purchase their claims. Some
                                                                                     written communications from these entities may easily be confused with official court
 Understand the terms used in this form
                                                                                     documentation or communications from the debtor. These entities do not represent
 Administrative expense: Generally, an expense that arises after a bankruptcy
                                                                                     the bankruptcy court, the bankruptcy trustee, or the debtor. A creditor has no
 case is filed in connection with operating, liquidating, or distributing the
                                                                                     obligation to sell its claim. However, if a creditor decides to sell its claim, any transfer
 bankruptcy estate that arose during the period from the Petition Date,
                                                                                     of that claim is subject to Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
 March 3, 2021 through and including May 4, 2021. 11 U.S.C. § 503.
                                                                                     Code (11 U.S.C. § 101 et seq.) that apply, and any orders of the bankruptcy court that
 Claim: A creditor’s right to receive payment for a debt that the debtor owed        apply.
 on the date the debtor filed for bankruptcy. 11 U.S.C. §101 (5). A claim may
 be secured or unsecured.
 Claim Pursuant to 11 U.S.C. §503(b)(9): A claim for the value of any goods
 that were sold to the Debtor in the ordinary course of its business and were
 received by the Debtor within 20 days before the date of commencement of
 the above case. Attach documentation supporting such claim.


                                                            - General and Administrative Expense POC Page 3 of 3 -
